443 F.2d 1183
Ira LEIGHTON, Petitioner-Appellant,v.William S. NEIL, Warden, etc., Defendant-Appellee.
No. 20933.
United States Court of Appeals, Sixth Circuit.
July 20, 1971.

Lloyd Comer, Lawrenceburg, Tenn., for appellant.
Bart Durham, Asst. Atty. Gen., Nashville, Tenn., David M. Pack, Atty. Gen., of counsel, for appellee.
Before McCREE, BROOKS and KENT, Circuit Judges.


1
PER CURIAM ORDER.


2
Appellant is serving a murder sentence imposed in 1943.  Subsequently, in 1966, he was granted post-conviction relief in the state court by the judge who presided at his trial.  This decision however was reversed and a rehearing was ordered by the Tennessee Supreme Court.  Leighton v. Henderson, 220 Tenn. 91, 414 S.W.2d 419 (1969).  On rehearing, the petition for a writ of habeas corpus was denied and the judgment affirmed by the Tennessee Court of Criminal Appeals.  State ex rel. Leighton v. Henderson, 448 S.W.2d 82 (1969), cert. denied.


3
This action was then filed and following an evidentiary hearing the application for a writ of habeas corpus was denied.  The opinion by then District Judge Miller, who is now a judge of this Court, clearly relates the background of this case, Leighton v. Neil, 317 F.Supp. 959 (1970) and upon consideration of the briefs and oral arguments and the entire record, it is concluded that the judgment of the District Court should be affirmed for the reasons stated by Judge Miller.


4
It is so ordered.